DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
 “a fluid flow rate limiter” must be shown or the feature canceled from claim 3.  No new matter should be entered.
“a coolant return basin” must be shown or the feature canceled from claim 5.  No new matter should be entered.
“a fluid pump” must be shown or the feature canceled from claim 6.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 235.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recite “wherein the temperature of the volume of air subsequent to the flowing across the cooling coil is at a dew point relative to the temperature of the volume of air prior to flowing across the cooling coil”. However, it is unclear what the metes and bounds of the claim are. It is unclear to the examiner what determines when the air subsequent to the cooling coil is at a dewpoint relative to the temperature of the air prior to the cooling coil. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan (US 20190277516 A1, referred to as Duncan ‘516).
	Regarding claim 1, Duncan teaches an air handling unit (AHU) (system 100), comprising: a shell (as illustrated below on figure 1a) defining a cavity (as illustrated below on figure 1a) and comprising at least an air ingress (inlet plenum 106) on a shell surface (from shell, figure 1a) and an air egress (exiting ductwork 132, figure 1a) on another shell surface (from shell, figure 1a); a condensing coil (CC 118 can condense moisture out of the air that passes the CC 118 to generate cool air that has a high relative humidity, pg5 paragraph 0049) disposed within the cavity; a cooling coil (Air can pass through the CRC 120 to heat the cold air, resulting in cool air with a high, but lower relative humidity, pg5 paragraph 0055) disposed between the air ingress and the condensing coil; and an energy recovery coil (PHC 122 can recover at least some heat energy, pg4 paragraph 0048) disposed between the condensing coil and the air egress.
	
    PNG
    media_image1.png
    672
    854
    media_image1.png
    Greyscale


	Regarding claim 2, Duncan ‘516 teaches wherein the condensing coil is in fluidic communication with the cooling coil (fluid within CC 118 and the fluid flows directly to CRC 120, as further described in pg5 paragraph 0055).
Claims 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan (US 20210131681 A1, referred to as Duncan ‘681).
Regarding claim 11, Duncan ‘681 a method for regulating temperature (systems are presented that can control temperatures and relative humidity, pg4 paragraph 0041), comprising: flowing a volume of air across a cooling coil of an air handling unit (AHU) (control system may modulate a volume of air passing through the cooling coil 1-0015, pg24 paragraph 0373); flowing the volume of air across a condensing coil of the AHU (lower volume of air passing over the CRC coils 1-0030, may increase the average temperature of the air passing over the heat transfer tubes, pg25 paragraph 0380); flowing the volume of air across an energy recovery coil of the AHU (air flow direction flowing through coil 1-0026, as shown on figure 25a); and exiting the volume of air from the AHU (air may exit the system through an outlet at 1-0020 to a conditioned space, pg10 paragraph 0214).
Regarding claim 12, Duncan ‘681 teaches flowing the volume of air across a fluid reheat coil (re-heat coil 1-0027) subsequent to flowing the volume of air across the energy recovery coil (the volume of air flow direction flows through coil 1-0026 followed by re-heat coil 1-0027, as shown on figure 25a).
Regarding claim 13, Duncan ‘681 teaches wherein flowing the volume of air across the cooling coil decreases a temperature of the volume of air (the lower average temperature of the fluid within the tubes will reduce the temperature of the air passing over the coils to a greater extent, which will condense more moisture out of the air, thus reducing the dewpoint temperature, pg24 paragraph 0371). 
Regarding claim 14, Duncan ‘681 teaches wherein the temperature of the volume of air subsequent to the flowing across the cooling coil is at a dew point (via the chilled fluid supply temperatures are reduced to lower the dewpoint temperature of the air leaving the cooling coil, pg9 paragraph 0199) relative to the temperature of the volume of air prior to flowing across the cooling coil (to the higher temperature of the air that flows through the pre-heat coil discharged air plenum, 1-0011 after leaving the pre-heat coil 1-0026, as shown on figure 1).
Regarding claim 15, Duncan ‘681 teaches wherein flowing the volume of air across the condensing coil decreases the temperature of the volume of air (volume of air passing over the CRC coils 1-0030, and the lower quality heat inside the CRC 1-0030 tubes may decrease the average temperature of the air passing over the heat transfer tubes, pg26 paragraph 0026).
Regarding claim 16, Duncan ‘681 teaches wherein flowing the volume of air across the condensing coil decreases a volume of water vapor contained in the volume of air (in dehumidification mode, when internal relative humidity and moisture content are above the desired setpoints, cooling capacity is sent to CC 1-0015 and 100% of the fluid leaving the CC 1-0015 is routed to CRC 1-0030 with the intent to provide a lower dewpoint [decreases a volume of water vapor] air, as described in pg18 paragraphs 0299-0300 of Duncan ‘681).
Regarding claim 17, Duncan ‘681 teaches wherein flowing the volume of air across the energy recovery coil increases the temperature of the volume of air (if it is desired to raise the temperature inside the building, additional reclaimed energy can be injected into the system via coil 1-0026 and up to 100% of the rejected heat can be used to increase the space temperature, via the volume of air across coil 1-0026, as described in pg18 paragraph 0303).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 3-4, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 20190277516 A1, referred to as Duncan ‘516) in view of Duncan (US 20210131681 A1, referred to as Duncan ‘681).
Regarding claim 3, Duncan ‘516 teach the invention as described above but fail to teach further comprising a fluid flow rate limiter configured to limit fluid flow from the condensing coil to the cooling coil.
	However, Duncan ‘681 teaches further comprising a fluid flow rate limiter (control valve 1-0055 to control the flow rate of the fluid passing through the fluid conduit, pg10 paragraph 0213) configured to limit fluid flow (pg10 paragraph 0213) from the condensing coil (CRC 1-0030, figure 1) to the cooling coil (CC 1-0015, figure 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the system of Duncan ‘516 to include a fluid flow rate limiter configured to limit fluid flow from the condensing coil to the cooling coil in view of the teachings of Duncan ‘681 to control the temperature of the system according to the needs desired. 
Further, it is understood, claim 3 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 4, the combined teachings teach wherein the cooling coil (CC 1-0015 of Duncan ‘681) is in fluidic communication (air may pass through the pre-heat coil 1-0026 into a pre-heat coil discharged air plenum 1-0011 and the air may also pass through the cooling coil 1-0015, therefore in fluidic communication with coil 1-0026, as described in pg10 paragraph 0211 of Duncan ‘681) with the energy recovery coil (coil 1-0026 of Duncan ‘681).

	Regarding claim 6, the combined teachings teach further comprising a fluid pump (variable speed/variable flow fluid pumping systems, paragraphs pg24 0371 and 0378 of Duncan ‘681) configured to flow fluid, in order, through the condenser coil (the control system communicates with one or more variable speed/variable flow fluid pumping systems that control the flow (mass flow rate) of the warmed fluid being sent through the CRC 1-0030, pg24 paragraph 0378 of Duncan ‘681), to and through the cooling coil (the control system communicates with variable speed/variable flow fluid pumping systems that control the flow (mass flow rate) of the chilled fluid being sent through the cooling coils (C/C) 1-0015, pg24 paragraph 0371 of Duncan ‘681), and to and through the energy recovery coil (fluid passing via a fluid conduit between the heating source 1-0035 and the PHC 1-0026, therefore it is interpreted that a fluid pump is provided, as described in pg12 paragraph 0230 of Duncan ‘681).
Further, it is understood, claim 6 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 7, the combined teachings teach further comprising a motorized fan (blower 1-0060 of Duncan ‘681) disposed within the cavity (figure 1 of Duncan ‘681), the motorized fan configured to flow air, in order, through the air ingress (via fresh air 1-0005, figure 1 of Duncan ‘681), across the cooling coil (across CC 1-0015, pg10 paragraph 0211 of Duncan ‘681), across the condensing coil (across CRC 1-0030, pg10 paragraph 0211 of Duncan ‘681), across the energy recovery coil (across coil 1-0026, figure 1 and pg10 paragraph 0211 of Duncan ‘681), and through the air egress (and exiting 1-0020 to conditioned spaces, figure 1 and pg10 paragraph 0214 of Duncan ‘681).
Further, it is understood, claim 7 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 8, the combined teachings teach wherein the cooling coil (1-0015 of Duncan ‘681), the energy recovery coil (1-0026 of Duncan ‘681), or both, comprise a set of fluidic microchannels (5006 are staggered heat transfer tube arrangements in heating, cooling and dehumidification heat transfer applications, pg36 paragraph 0541 of Duncan ‘681).
Regarding claim 10, the combined teachings teach further comprising a fluid reheating coil (re-heat coil 1-0027 of Duncan ‘681) disposed between the energy recovery coil (coil 1-0026 of Duncan ‘681) and the air egress (between the coil 1-0026 and the outlet 1-0020, as shown on figure 1 of Duncan ‘681).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 20190277516 A1, referred to as Duncan ‘516) in view of Sewell et al (US 5531800 A).
Regarding claim 5, the combined teachings teach the invention as described above but fail to teach further comprising: a coolant return basin in fluidic communication with the condenser coil and the energy recovery coil, wherein the coolant return basin is configured to receive fluid flow from the energy recovery coil and excess fluid flow from the condenser coil.
However, Sewell teaches further comprising: a coolant return basin (structure 80) in fluidic communication with the condenser coil (mist eliminator 74 which functions to mechanically remove a substantial portion of the moisture from the return air/outside air mixture, col 6 lines 27-29) and the energy recovery coil (coils 76 removes further moisture as air exits mist eliminator 74 and it is interpreted that the moisture is also collected at structure 80, figure 2), wherein the coolant return basin (80) is configured to receive fluid flow from the energy recovery coil (further moisture is removed from the air exiting the mist eliminator 74 by the dehumidification of the coils 76, col 6 lines 30-33) and excess fluid flow from the condenser coil (water mechanically removed from the air in this manner is drained from the mist eliminator 74 and falls into the sump pan 80, col 6 lines 28-30).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the system of Duncan ‘516 to include a coolant return basin in fluidic communication with the condenser coil and the energy recovery coil, wherein the coolant return basin is configured to receive fluid flow from the energy recovery coil and excess fluid flow from the condenser coil in view of the teachings of Sewell to utilize the spent water for recirculation. 
Further, it is understood, claim 5 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 20190277516 A1, referred to as Duncan ‘516) in view of Lee (US 20180313574 A1).
Regarding claim 9, the combined teachings teach the invention as described above but fail to teach wherein the condensing coil comprises copper tubing with aluminum fins.
However, Lee teaches wherein the condensing coil (heat exchanger 14) comprises copper tubing with aluminum fins (pipe made out of copper pipe material with cooling fins made out of aluminum material, pg2 paragraph 0034).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the system of the combined teachings to include wherein the condensing coil comprises copper tubing with aluminum fins in view of the teachings of Lee to maximize heat transfer efficiency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763